Title: From George Washington to Samuel Huntington, 27–28 May 1780
From: Washington, George
To: Huntington, Samuel




Sir
Head qrs Morris Town May 27th[–28] 1780

It is with infinite pain I inform Congress, that we are reduced again to a situation of extremity for want of meat. On several days of late, the Troops have been entirely destitute of any, and for a considerable time past they have been at best—at half—a quarter—an Eighth allowance of this essential article of provision. The men have borne their distress in general with a firmness and patience never exceeded—and every commendation is due the Officers for encouraging them to it, by exhortation and example. They have suffered equally with the Men, and, their relative situations considered, rather more. But such reiterated—constant instances of want are too much for the Soldiery—and cannot but lead to alarming consequences. accordingly Two Regiments of the Connecticut line mutinied & got under arms on Thursday night—and but for the timely exertions of some of their Officers who got notice of it—it might have been the case with the whole—with a determination to return home—or at best to gain subsistence at the point of the bayonet. after a good deal of expostulation by their Officers and some of the pennsylvania line who had come to their assistance, after parading their Regiments upon the occasion, the Men were prevailed on to go to their Huts, but a few nevertheless turned out again with their packs, who are now confined. colo. Meigs who acted with great propriety in endeavouring to suppress the mutiny was struck by one of the Soldiers. I wish our situation was better with respect to provision in other quarters; but it is not. They are in as great distress at West point to the full—and by a Letter of the 19th from Colo. Vanschaick at Albany he informs me, that the Garrison of Fort Schuyler had then only a Month’s supply on hand—and that there was no more provision to send them. From this detail Congress will see how distressing our situation is; but there are other matters which still contribute to render it more alarming.
By advices received from prisoners who escaped from Montreal about the last of april—and some who escaped from other parts of Canada—the Enemy were assembling a considerable force at Montreal; composed of Regulars, Tories & Savages—and making preparations of Cannon &c. for an expedition against Fort Schuyler, on which they were to set out the 15th Instant. How far this may really be the case I cannot determine, but by a Letter received to day by Genl Schuyler

from His Excellency Governor Clinton, dated at Kingston the 23d—Sir John Johnston had penetrated into the Country with Five hundred Men as far as Johnstown—and seemed to be taking post. If a force is coming against Fort Schuyler, and which it is to be apprehended is the case to justify this measure—the manuvre must be intended to prevent supplies of provision (supposing we had them) from being thrown into the Garrison. In consequence of this disagreable intelligence, I have determined if it can possibly be done, to put the York Troops in motion for the North River and embark them for Albany—from whence they will proceed and act as circumstances will admit & require. What they will do for provisions I know not, as we have none; and as the great exertions of the state for the support of the Army last year, and that part of it which lies at the Highland posts till the present time—added to the shortness and bad quality of their crops, with the destruction of several of their Frontier settlements, have drained the Inhabitants to the distress of their families: I am now entreated in the most pressing terms, to send on flour to supply the Troops at West point, and from the fullest persuasion of the inability of the State of New York to do more than she has already—I was compelled two days ago to order a Hundred Barrels of flour to be forwarded from hence even for the Troops at Fort Schuyler.
Nothing is further from my wishes than to add in the smallest degree to the distresses or embarrasments of Congress on any occasion, and more particularly on one, where I have every reason to fear they have it not in their power to administer the least relief. Duty however compells me to add one matter more to those I have already detailed. I have been informed by the Two Colonels of the pennsylva. line in whom I have the utmost confidence, who were called to assist Colo. Meig’s to suppress the mutiny on Thursday night, that in the course of their expostulations, the troops very pointedly mentioned besides their distresses for provision, their not being paid for Five months; and, what is of a still more serious & delicate nature in our present circumstances, they mentioned the great depreciation of the Money—it’s being of little or no value at all—and yet if they should be paid, that it would be in this way and according to the usual amount, without an adequate allowance for the depreciation. They were reasoned with—and eve[r]y Argument used that these Gentlemen & Colo. Meigs could devise, either to interest their pride or their passions; they were reminded of their past good conduct—of the late assurances of Congress—of the Objects for which they were contending; but their answer was—their sufferings were too great—that they wanted present relief—and some present substantial recompence for their service. This matter I confess, though I have heard of no further uneasiness among the Men, has given me infinitely

more concern than any thing that has ever happened—and strikes me as the most important; because We have no means at this time that I know of, for paying the Troops but in Continental money, and as it is evidently impracticable from the immense quantity it would require, to pay them in this as much as would make up the depreciation. Every possible means in my power will be directed on this & on all occasions, as they ever have been, to preserve order & promote the public service; but in such an accumulation of distresses—amidst such a variety of embarrasments which surround us on all sides—this will be found at least extremely difficult. If the Troops could only be comfortably supplied with provisions—it would be a great point—and such as would with the event we expect soon to take place—the arrival of the Armament from France to our succour—make them forget—or at least forego, many matters which make a part of their anxiety and present complaints. I have the Honor to be with the highest respect & esteem Yr Excellency’s Most Obedt st

Go: Washington


p.S. I was duly honoured with Your Excellency’s dispatches of the 20th by favor of the Marquiss de la Fayette and shall consider, & act upon their important contents in the best manner I can, to promote the great Objects to which they extend.




28th

The Troops were served yesterday with allowance of meat, by the arrival of some pork from Trentown—and Thirty Cattle came in from Connecticut in the Evening. Sixteen were left at West point. Some Cattle also have just reached Camp from pennsylvania.
I inclose Your Excellency three New York Gazettes also a small printed paper found in our Camp, containing an address to our soldiery by the Enemy to induce them to desert. It is most likely that many Copies were dispersed and that they have had a considerable effect—though this is the only one that has been seen by the Officers notwithstanding their pains to find them. Your Excellency will see the points, on which the Enemy particularly found their Address.

